Title: George Jefferson to Thomas Jefferson, 29 March 1811
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 29th Mar: 1811
          
           Being informed by Mr Norvell who transacts Mr Randolph’s business, that Harry has not been down for some time, and that he does not know if he has not brought the whole of Mr R’s flour, I fear it may be uncertain when he will again come, & will therefore be obliged to you to ask Mr Higginbotham to get some trusty waterman to call for your oil & spirits of turpentine, as I am going out of town, & Mr Gibson is unacquainted with them.
          
            I am Dear Sir Your Very humble servt
            
 Geo. Jefferson
          
        